Citation Nr: 1218189	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  12-00 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to January 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In the November 2010 decision, the RO, in pertinent part, denied the Veteran's claim for service connection for asbestosis.  


FINDING OF FACT

The Veteran does not currently have asbestosis or any other chronic respiratory disorder. 


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the RO provided the Veteran with the notice required under the VCAA in a March 2010 pre-rating letter. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs) and VA treatment records from the Houston VA Medical Center (VAMC) dated from April 2000 to November 2011.  The record also contains a March 1958 compensation and pension (C & P) examination report from the New Orleans VAMC, and discharge summaries from the Houston VA Hospital dated in October 1959 and January 1964.  

A May 2010 report of contact indicates that the Veteran said that he received treatment at the New Orleans VAMC from 1958 to 1971, and then transferred to the Houston VAMC.  The RO attempted to obtain treatment records from the New Orleans VAMC, but was notified that the VAMC did not have any records for the Veteran.  The RO also attempted to obtain treatment records from the Houston VAMC dated from 1971 to April 2000, but was notified that the VAMC did not have these records.  The RO determined, and the Board agrees, that further efforts to obtain these records would be futile.  

The Veteran's military personnel records are also not available.  The National Personnel Records Center (NPRC) indicated that these records were destroyed in the 1973 fire in St. Louis.  The Board notes, however, that the Veteran submitted documents that indicate he served on board the U.S.S. Butner and the RO has conceded that he was exposed to asbestos during service.  Therefore, the absence of these records is not prejudicial to the Veteran.

The Board points out that the Veteran has not been provided with a VA examination as to the nature and etiology of his claimed asbestosis.  Under the VCAA, VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).

In this case, the RO has conceded that the Veteran was exposed to asbestos, but there is no showing of current asbestosis or chronic respiratory disorder and the Veteran has not reported any symptoms that he attributes to this condition.  Under these circumstances, the Board finds that a VA examination is not required, even under the low threshold of McLendon.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for service connection are thus ready to be considered on the merits. 


Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing:  (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran asserts that he has asbestosis due to asbestos exposure during service.  As noted above, the RO has conceded that he was exposed to asbestos while on board the U.S.S. Butner.  However, for the reasons explained below, the Board finds that service connection for asbestosis is not warranted.

The Veteran's service treatment records are unremarkable for any complaints, treatment, or diagnoses related to a respiratory disorder.  The Veteran's enlistment and separation examination reports reflect that his lungs and chest were normal.  

Post-service medical records are also unremarkable for a respiratory disorder related to asbestos.  The report of the March 1958 VA examination indicates that the Veteran's respiratory system was normal.  A January 1964 discharge summary reflects that the Veteran's chest showed good expansion and lungs were clear to auscultation and percussion bilaterally.  In August 2000, treatment records reflect that he had chronic obstructive pulmonary disease (COPD) status post hernia repair, which was treated successfully with respiratory therapy using a "pulmonary toilet".  Follow-up records indicate that his lungs were clear to auscultation and that he denied shortness of breath.  A September 2005 chest X-ray showed no evidence of infiltrates and no active disease.  In February 2007, he was admitted for a small bowel obstruction; he denied shortness of breath or dyspnea and was in no respiratory distress.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Likewise, the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation under the relevant statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  
See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  Here, there is no showing of a current disability for the claimed asbestosis.  

The Board has considered the Veteran's general averments that he is entitled to service connection for asbestosis.  Implicit in the claim is his honest and credible belief that he has a condition related to asbestos exposure during service.  However, the record is devoid of any evidence showing a current disability and he has not provided any lay evidence that would suggest the existence of a disability (e.g., specific complaints of shortness of breath or other respiratory complaints).  

In sum, the preponderance of the evidence shows that the Veteran does not have asbestosis or any other chronic respiratory disorder.  The preponderance of the evidence is against the claim for service connection.  Because there is no approximate balance of positive and negative evidence, the rule affording the Veteran the benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. 
§ 3.102 (2011).


ORDER

Service connection for asbestosis is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


